ON REHEARING-.
In the condition of the record before us the foregoing opinion contains all there is to be said about this case. The burden of proof was on the intervenor to establish his right to a preference and we find a failure of evidence to sustain some of the vital elements of such right. Notably, there is no legal evidence even tending to show a diversion of earnings, nor does it clearly appear that the demands of the intervenor belong to' a preferential class. Whatever may be the tendency of modern jurisprudence to favor the payment of “last illness” expenses of defunct corporations over mortgage debts, the burden is on the claimant to show that his demand was for sustenance that prolonged the life of the expiring corporation and that funds which should have been used to discharge a debt ■so sacred were diverted to the payment of mortgage d'ebts. or other less sacred obligations.
The judgment is affirmed.
All concur.